Exhibit 10.6

 

EXECUTION VERSION

 

TAX MATTERS AGREEMENT

 

BY AND AMONG NRG ENERGY, INC.,



AND

 

GENON ENERGY, Inc.

 

AND

 

REORGANIZED GENON

 

INITIALLY DATED AS OF DECEMBER 14, 2017

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I Definitions

4

 

 

Section 1.01

General

4

Section 1.02

Construction

7

Section 1.03

References to Time

8

 

 

 

ARTICLE II Preparation, Filing and Payment of Income Taxes Shown Due on Income
Tax Returns

8

 

 

 

Section 2.01

Tax Returns

8

Section 2.02

Tax Return Procedures

8

Section 2.03

Straddle Period Tax Allocation

8

Section 2.04

Expenses

8

Section 2.05

No Extraordinary Actions on the Distribution Date

8

Section 2.06

Amended Tax Returns

8

Section 2.07

Tax Materials

9

 

 

 

ARTICLE III Indemnification

9

 

 

Section 3.01

Indemnification by NRG

9

Section 3.02

Adjustments to Payments

9

Section 3.03

Timing of Indemnification Payments

10

Section 3.04

Exclusive Remedy

10

 

 

 

ARTICLE IV Tax Proceedings

11

 

 

Section 4.01

Notification of Tax Proceedings

11

Section 4.02

Tax Proceeding Procedures

11

 

 

 

ARTICLE V Purchase Price Allocation

12

 

 

Section 5.01

Purchase Price Allocation

12

 

 

 

ARTICLE VI Cooperation

12

 

 

Section 6.01

General Cooperation

12

Section 6.02

Retention of Records

13

 

 

 

ARTICLE VII Additional Covenants and Agreements

14

 

 

Section 7.01

Governing Law

14

Section 7.02

Dispute Resolution

14

Section 7.03

Tax Sharing Agreements

15

Section 7.04

Interest on Late Payments

15

Section 7.05

Survival of Covenants

15

Section 7.06

Severability

15

Section 7.07

Entire Agreement

15

 

i

--------------------------------------------------------------------------------


 

Section 7.08

Assignment

16

Section 7.09

No Third Party Beneficiaries

16

Section 7.10

Affiliates

16

Section 7.11

Specific Performance

16

Section 7.12

Amendments; Waivers

16

Section 7.13

Interpretation

16

Section 7.14

Counterparts

16

Section 7.15

Confidentiality

17

Section 7.16

Waiver of Jury Trial

17

Section 7.17

Jurisdiction; Service of Process

17

Section 7.18

Notices

18

Section 7.19

Headings

18

Section 7.20

Effectiveness

18

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT(1)

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of December 14, 2017, is
entered into by and among, NRG Energy, Inc., a Delaware corporation (“NRG”),
GenOn Energy, Inc, and Reorganized GenOn (together with GenOn Energy, Inc.,
“GenOn”). NRG and GenOn shall be referred to collectively as the “Parties”. Any
capitalized term used herein without definition shall have the meaning given to
it in the Plan (as defined herein).

 

RECITALS

 

WHEREAS, on June 14, 2017, GenOn Energy Inc. and certain of its Subsidiaries
(collectively, the “Debtors”) commenced voluntary cases under chapter 11 of
title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas, which cases are currently pending before the Honorable Judge
David R. Jones and jointly administered for procedural purposes only under Case
No. 17-33695 (DRJ), and any proceedings relating thereto (collectively, the
“Chapter 11 Cases”);

 

WHEREAS, the Debtors intend to seek the entry of an order of the Bankruptcy
Court approving the restructuring of the Debtors pursuant to a confirmed and
effective Chapter 11 plan of reorganization that contemplates, among other
things, a separation of the Debtors from NRG, with the structure of such
separation to involve a to-be-determined combination of asset transfers from the
Debtors to third-parties, asset transfers from the Debtors to a newly-formed
entity or entities initially owned by current holders of claims against the
Debtors, and/or a transfer of the equity of one or more of the Debtors to
current holders of claims against the Debtors;

 

WHEREAS, the Parties wish to (i) provide for the payment of Income Taxes and
entitlement to Refunds thereof, (ii) allocate responsibility for, and
cooperation in, the filing and defense of Tax Returns and Tax Proceedings and
(iii) provide for certain other matters relating to Taxes, including the ability
of NRG to claim a Worthless Stock Deduction with respect to its stock in GenOn
Energy, Inc.;

 

WHEREAS, this Agreement is subject to approval by the Bankruptcy Court and will
be effective only upon the confirmation date of the Third Amended Joint Chapter
11 Plan of Reorganized of GenOn Energy, Inc. and Its Debtor Affiliates (the
“Original Plan” and, together with any other Chapter 11 plan that may be
confirmed in the Chapter 11 Cases, the “Plan”) and entry of an order confirming
the Original Plan (such order, the “Confirmation Order”).

 

NOW, THEREFORE, in consideration of these premises, and of the representations,
warranties,  covenants  and  agreements  set  forth  herein,  and  for  other 
good  and      valuable

 

--------------------------------------------------------------------------------

(1)         Note:  Although this Agreement will initially, by its terms, become
effective on the Confirmation Date, the Parties hereto acknowledge and agree
that certain provisions of the Agreement may need to be adjusted once a final
emergence structure is known, and this Agreement will be amended to provide for
such structural changes (while not, for the avoidance of doubt, changing
provisions that need not be changed to address such structural changes,
including provisions related to the substantive allocation of tax liability
between NRG and GenOn/Reorganized GenOn, NRG’s ability to claim a worthless
stock deduction, and GenOn’s ability to utilize NOLs in accordance with the
terms set forth herein).

 

--------------------------------------------------------------------------------


 

consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01          General.  As used in this Agreement, the following terms
shall have the following meanings.

 

“Accounting Firm” has the meaning set forth in Section 8.02.

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.
“Ancillary Agreements” means the [       ].(2)

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all applicable extensions) on which such Tax Return is required to be filed
under applicable law and

 

(ii) with respect to a payment of Taxes, the date on which such payment is
required to be made to avoid the incurrence of interest, penalties and/or
additions thereto.

 

“Effective Date” means the date on which the Plan (including, for the avoidance
of doubt, the Original Plan or any other Chapter 11 plan of reorganization)
becomes effective.

 

“Federal Income Tax Return” means the U.S. federal income tax returns reflecting
the GenOn Entities’ membership in NRG’s consolidated tax group.

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period, (iii) any allowance of a Refund in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such Refund or credit may be recovered by the jurisdiction imposing the Tax, or
(iv) any other final resolution, including by reason of the expiration of the
applicable statute of limitations.

 

“GenOn” has the meaning set forth in the preamble to this Agreement.

 

--------------------------------------------------------------------------------

(2)   Note:  To be determined based on final structure.

 

4

--------------------------------------------------------------------------------


 

“GenOn Entity” means GenOn and any entity that is a Subsidiary of GenOn,
including, following the Effective Date, any entity that is treated as a
“Reorganized Debtor” under the Plan.

 

“GenOn Separate Return Tax” means any state or local Tax resulting from or
otherwise realized upon the sale of any asset or equity interest of any GenOn
Entity to the extent such Tax is payable on a separate state or local tax return
that does not include NRG or an affiliate of NRG other than a GenOn Entity.

 

“GenOn Taxes” means, without duplication, (a) any federal, state and local
Income Taxes or Tax with respect to a State and Local Income Tax Return owed by
any GenOn Entity solely attributable to the NRG Settlement Payment, (b) any Tax
(other than NRG Taxes) imposed on or in respect of the assets of the GenOn
Entities (including, without limitation, sales/use, property, payroll, gross
receipts, capital, franchise (not in the nature of Income Taxes), occupation,
and similar Taxes, and (c) any GenOn Separate Return Tax;

 

“Income Tax Return” means (a) State and Local Income Returns and (b) Federal
Income Tax Returns.

 

“Income Taxes” means any Taxes in whole or in part based upon, measured by, or
calculated with respect to net income or profits, net worth or net receipts
(including, but not limited to, any capital gains, franchise Tax, minimum Tax or
any Tax on items of Tax preference (in each case, in the nature of an income
Tax), but not including sales, use, real or personal property, or transfer Taxes
or similar Taxes).

 

“Indemnified Party” means, with respect to a matter, a Person that is entitled
to seek indemnification under this Agreement with respect to such matter.

 

“Indemnifying Party” means, with respect to a matter, a Person that is obligated
to provide indemnification under this Agreement with respect to such matter.

 

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys acting
in their official capacity.

 

“NRG” has the meaning set forth in the preamble to this Agreement.

 

“NRG Entity” means NRG and any Subsidiary of NRG immediately after the
Restructuring Transactions.

 

“NRG Settlement Payment” means the cash payment to be provided by NRG, to fund
distributions under the Plan.

 

“NRG Taxes” means, without duplication, (a) any federal, state and local Income
Taxes of any consolidated, combined or unitary Tax group of which any GenOn
Entity was a member during any Pre-Closing Tax Period or the portion of any
Straddle Period ending on or before the Effective Date; (b) any Tax with respect
to a State and Local Income Tax Return for any Pre-Closing Tax Period, and
(c) any Tax of any NRG Entity; provided, however, that NRG Taxes shall not
include (x) any Income Tax or Tax with respect to a State and Local Income Tax
Return arising solely as a result of the NRG Settlement Payment or (y) any GenOn
Separate Return Tax.

 

5

--------------------------------------------------------------------------------


 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Person” or “person” means a natural person, corporation, company, joint
venture, individual business trust, trust association, partnership, limited
partnership, limited liability company, association, unincorporated organization
or other entity, including a governmental authority.

 

“Plan” has the meaning set forth in the recitals to this Agreement.

 

“Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Effective Date, including for the avoidance of doubt, the
portion of any Straddle Period after the Effective Date.

 

“Pre-Closing Tax Period” means any tax period (or portion thereof) ending on or
before the Effective Date, including for the avoidance of doubt, the portion of
any Straddle Period ending on the Effective Date.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes.

 

“Restructuring Transactions” has the meaning set forth in Article I of the Plan.

 

“State and Local Income Tax Return” shall mean any and all state and local
income or franchise tax returns that include any GenOn Entity that utilize
federal taxable income as the basis for calculation of tax due.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Effective Date.

 

“Subsidiary” means with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of the Subsidiaries of such
Person.

 

“Tax” means any net or gross income, gross receipts, net proceeds, sales, use,
ad valorem, value added, goods and services, consumption, harmonized sales,
franchise, margin, levies, imposts, capital, capital gains, bank shares,
withholding, payroll, employer health, real property, personal property, customs
duties, employment, excise, property, deed, stamp, alternative, net worth or
add-on minimum, environmental or other taxes, assessments, duties, levies or
similar governmental charges in the nature of a tax, whether disputed or not,
together with any interest, penalties, fines, additions to tax or additional
amounts with respect thereto.

 

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could reduce a
Tax liability for a past or future taxable period.

 

6

--------------------------------------------------------------------------------


 

“Tax Benefit” means any decrease in Income Tax payments actually required to be
made to a Taxing Authority (or any increase in any Refund otherwise receivable
from any Taxing Authority), including any decrease in Tax payments (or increase
in any Refund) that actually results from an increase in Tax Attributes
(computed on a “with or without” basis consistent with the principles of
Section 3.03(b)).

 

“Tax Cost” means any increase in Income Tax payments actually required to be
made to a Taxing Authority (or any reduction in any Refund otherwise receivable
from any Taxing Authority), including any increase in Tax payments (or reduction
in any Refund) that actually results from a reduction in Tax Attributes
(computed on a “with or without” basis consistent with the principles of
Section 3.03(b)).

 

“Tax Matter” has the meaning set forth in Section 6.01.

 

“Tax Proceeding” means any audit, assessment of Income Taxes, pre-filing
agreement, other examination by any Taxing Authority, proceeding, appeal of a
proceeding or litigation relating to Income Taxes, whether administrative or
judicial, including proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied
to, or filed with or required to be supplied to, or filed with, a Taxing
Authority in connection with the payment, determination, assessment or
collection of any Tax or the administration of any laws relating to any Tax and
any amended Tax Return or claim for Refund.

 

“Taxable Transaction” has the meaning set forth in Article I of the Plan.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Worthless Stock Deduction” has the meaning set forth in Article I of the Plan.

 

Section 1.02          Construction. When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated. The table of contents to this
Agreement, and the Article and Section headings contained in this Agreement, are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “or” is not exclusive. All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined herein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Unless otherwise specified, any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein

 

7

--------------------------------------------------------------------------------


 

means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes, and including all attachments thereto and instruments
incorporated therein. References to a person are also to its permitted
successors and assigns.

 

Section 1.03          References to Time.  All references in this Agreement to
times of   the day shall be to New York City time.

 

ARTICLE II

 

Preparation, Filing and Payment of Income Taxes Shown Due on Income Tax Returns

 

Section 2.01          Tax Returns.   NRG shall timely prepare and file (or cause
to be   prepared and filed) all Income Tax Returns required to be filed by any
NRG Entity or GenOn Entity for any Pre-Closing Tax Period in good faith and in a
manner consistent with past practice in filing such Tax Returns, and shall pay
(or cause to be paid) all Income Taxes shown to be due and payable on each such
Tax Return. NRG shall (i) make a draft of such Income Tax Returns available to
GenOn’s tax advisors, at mutually agreeable times (the first of which shall be
no later than the 45th day prior to the Due Date of such Federal Income Tax
Return (after giving effect to valid extensions)) at NRG’s offices where Tax
Returns filings are customarily handled, and (ii) reasonably and in good faith
consider such revisions to such Income Tax Returns as are requested by GenOn.

 

Section 2.02          Tax Return Procedures.  Unless otherwise required by a
Taxing Authority  or by applicable law, NRG and GenOn shall prepare and file all
Tax Returns for any Pre-Closing Tax Period or Straddle Period, and take all
other actions, in good faith and a manner consistent with this Agreement, the
Plan and past practice. All such Tax Returns shall be filed on a timely basis
(taking into account applicable extensions) by the Party responsible for filing
such Tax Returns under this Agreement.

 

Section 2.03          Straddle Period Tax Allocation. In the case of any
Straddle Period, the amount of Income Taxes attributable to a GenOn entity for
the portion of the Straddle Period ending on, or beginning after, the Effective
Date shall be made by means of an actual closing of the books and records of
such GenOn Entity as of the close of the Effective Date.

 

Section 2.04          Expenses. Except as provided in Section 8.02 in respect of
the Accounting Firm, each Party shall bear its own expenses incurred in
connection with this Article II.

 

Section 2.05          No Extraordinary Actions on the Effective Date. Except as
expressly contemplated by this Agreement, the Plan or any Ancillary Agreement,
GenOn shall not, and shall not permit any GenOn Entity to, on the Effective
Date, take any action outside of the ordinary course of business; provided,
however, that this provision shall not apply to any actions or transactions that
are deemed to occur solely for Income Tax purposes on the Effective Date as a
result of transactions contemplated in the Agreement, the Plan or any Ancillary
Agreement.

 

Section 2.06          Amended Tax Returns. Any amendment of any Income Tax
Return described in Section 2.01 shall be subject to GenOn’s or NRG’s review, as
applicable, and prepared

 

8

--------------------------------------------------------------------------------


 

in good faith and in a manner consistent with past practice, and subject to
payment of reimbursement for any additional Income Taxes shown on such Income
Tax Return pursuant to Section 2.01 and Section 2.02.

 

Section 2.07          Tax Materials. Each of NRG on the one hand, and GenOn on
the other  hand, shall provide the other with all documents and information, and
make available employees and officers, as reasonably requested by the other
party, on a mutually convenient basis during normal business hours, to aid the
other party in preparing any Tax Return described in this Article II or
participating in a Tax Proceeding or contest described in Article IV.

 

Section 2.08          Tax Treatment of NRG Settlement Payment. Each of NRG, the
GenOn Entities, and their respective affiliates and subsidiaries shall, for all
applicable Tax purposes, treat the NRG Settlement Payment as (a) to the greatest
extent permitted by applicable law, a capital contribution from NRG to GenOn
that is made prior in time to any other transaction consummated pursuant to the
Plan (including the Restructuring Transactions); and (b) to the extent any
portion of the NRG Settlement Payment cannot, under applicable law, be treated
as a capital contribution from NRG to GenOn, such NRG Settlement Payment shall
be treated as a payment that is deductible to NRG and includable by GenOn when
received, with such deduction and inclusion offsetting to the extent permitted
by applicable Tax law. Notwithstanding anything in this Agreement to the
contrary, no Tax shall be treated as solely attributable to the NRG Settlement
Payment to the extent income attributable to the NRG Settlement Payment is
offset by a deduction attributable to such payment such that it is reasonably
determined that there was no net Tax liability directly attributable to the NRG
Settlement Payment.

 

ARTICLE III

 

Indemnification

 

Section 3.01          Indemnification by NRG. NRG shall pay (or cause to be 
paid),  or reimburse the GenOn Entities, as applicable, and shall indemnify and
hold harmless the GenOn Entities from and against, without duplication, all NRG
Taxes, and all claims, damages, losses, liabilities, costs and expenses (if any)
incurred or suffered by any GenOn Entity arising out of or in connection with
any breach of any representation or warranty made by NRG in this Agreement or
any covenant to be performed by NRG pursuant to this Agreement.

 

Section 3.02          Indemnification by GenOn. GenOn shall pay (or cause to be
paid), or reimburse the NRG Entities, as applicable, and shall indemnify and
hold harmless the NRG Entities from and against, without duplication, (a) all
GenOn Taxes, (b) any amounts owed by GenOn pursuant to Section 7.02(b) and
(c) all claims, damages, losses, liabilities, costs and expenses (if any)
incurred or suffered by any NRG Entity arising out of or in connection with any
breach of any representation or warranty made by GenOn in this Agreement or any
covenant to be performed by GenOn pursuant to this Agreement.

 

Section 3.03          Adjustments to Payments.

 

(a)                Any indemnity payment pursuant to this Agreement shall be
increased to include (i) all reasonable documented accounting, legal and other
professional fees and court costs

 

9

--------------------------------------------------------------------------------


 

incurred by the Indemnified Party in connection with such indemnity payment and
(ii) any Tax Cost resulting from the receipt of (or entitlement to) such
indemnity payment, which Tax Cost would not have arisen or been allowable but
for such indemnified liability. For purposes hereof, any Tax Cost actually
realized by the Indemnified Party (or its Affiliates) shall be determined using
a “with and without” methodology (treating any deductions or amortization
attributable to such indemnified liability as the last items claimed for any
taxable year, including after the utilization of any otherwise available net
operating loss carryforwards). If necessary, any indemnity payment will
initially be made without regard to this Section 3.03(a), and an adjusting
payment will be made to reflect any applicable Tax Cost within thirty (30) days
after the Indemnified Party (or its Affiliates) actually realizes such Tax Cost
by way of reduction in a Refund or an increase in Taxes reported on a filed Tax
Return.

 

(b)           Any indemnity payment under this Agreement shall be decreased to
take into account an amount equal to the Tax Benefit actually realized by the
Indemnified Party (or its Affiliates) arising from the incurrence or payment of
the relevant indemnified item, which Tax Benefit would not have arisen or been
allowable but for such indemnified liability. For purposes hereof, any Tax
Benefit actually realized by the Indemnified Party (or its Affiliates) shall be
determined using a “with and without” methodology (treating any deductions or
amortization attributable to such indemnified liability as the last items
claimed for any taxable year, including after the utilization of any otherwise
available net operating loss carryforwards). If necessary, any indemnity payment
will initially be made without regard to this Section 3.03(b), and an adjusting
payment by the Indemnifying Party will be made to reflect any applicable Tax
Benefit within thirty (30) days after the Indemnified Party (or its Affiliates)
actually realizes such Tax Benefit by way of a Refund or a decrease in Taxes
reported on a filed Tax Return.

 

Section 3.04          Timing of Indemnification Payments. Except as otherwise
provided in Article II, payments in respect of any liabilities for which an
Indemnified Party is entitled to indemnification pursuant to this Article III
shall be paid by the Indemnifying Party to the Indemnified Party within ten
(10) days after receipt of written request therefor by the Indemnified Party,
including reasonably satisfactory documentation setting forth the basis for, and
calculation of, the amount of such indemnification payment; provided, that,
(i) if the Indemnified Party is required to pay Taxes to a Taxing Authority
pursuant to a Final Determination, the Indemnifying Party shall not be required
to pay an indemnification payment in respect of such Taxes to the Indemnified
Party earlier than two (2) days before the Indemnified Party is required to pay
such Taxes to such Taxing Authority pursuant to such Final Determination and
(ii) if the Indemnifying Party consents, pursuant to Section 4.02, to the
payment by the Indemnified Party of any Taxes to a Taxing Authority prior to a
Final Determination, the Indemnifying Party shall not be required to pay an
indemnification payment in respect of such Taxes to the Indemnified Party
earlier than two (2) days before the Indemnified Party pays such Income Taxes to
such Taxing Authority.

 

Section 3.05          Exclusive Remedy. Anything to the contrary in this
Agreement notwithstanding, NRG and GenOn hereby agree that the sole and
exclusive monetary remedy of a party for any breach or inaccuracy of any
representation, warranty, covenant or agreement contained in this Agreement
shall be the indemnification rights set forth in this Article III.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Tax Proceedings

 

Section 4.01          Notification of Tax Proceedings.  Within ten (10) days
after an Indemnified Party becomes aware of the commencement of a Tax Proceeding
that may give rise to Taxes for which an Indemnifying Party is responsible
pursuant to Article III, such Indemnified Party shall notify the Indemnifying
Party in writing of such Tax Proceeding, and thereafter shall promptly forward
or make available to the Indemnifying Party copies of material notices and
communications relating to such Tax Proceeding. The failure of the Indemnified
Party to notify the Indemnifying Party in writing of the commencement of such
Tax Proceeding within such ten (10) day period or promptly forward any further
notices or communications shall not relieve the Indemnifying Party of any
obligation which it may have to the Indemnified Party under this Agreement
except to the extent (and only to the extent) that the Indemnifying Party is
actually prejudiced by such failure.

 

Section 4.02          Tax Proceeding Procedures.

 

(a)           NRG. NRG shall be entitled to contest, compromise and settle any
adjustment that is proposed, asserted or assessed pursuant to any Tax Proceeding
with respect to any Income Tax Return relating to GenOn if the majority of the
Taxes at issue in such Tax Proceeding are NRG Taxes or Taxes for which NRG is
otherwise responsible; provided, that to the extent that such Tax Proceeding
also relates to GenOn Taxes or would reasonably be expected to materially
adversely affect the Tax position of any GenOn Entity for any Post-Closing Tax
Period, NRG shall (i) keep GenOn informed in a timely manner of the material
actions proposed to be taken by NRG with respect to such Tax Proceeding,
(ii) permit GenOn at its own expense to participate in the aspects of such Tax
Proceeding that relate to GenOn Taxes or the tax position of GenOn for any
Post-Closing Tax Period and (iii) not settle any aspect of such Tax Proceeding
that relates to GenOn Taxes or the tax position of GenOn for any Post-Closing
Tax Period without the prior written consent of GenOn, which shall not be
unreasonably withheld, delayed or conditioned; provided, further, that GenOn’s
rights and NRG’s obligations set forth above shall not apply if and to the
extent that GenOn elects in writing to forgo its right to indemnification in
respect of GenOn Taxes that are subject of such Tax Proceeding.

 

(b)           GenOn. GenOn shall be entitled to contest, compromise and settle
any adjustment that is proposed, asserted or assessed pursuant to any Tax
Proceeding with respect to any Income Tax Return relating to GenOn if the
majority of the Taxes at issue in such Tax Proceeding are GenOn Taxes or Taxes
for which GenOn is otherwise responsible; provided, that to the extent that such
Tax Proceeding also relates to NRG Taxes or would reasonably be expected to
materially adversely affect the Tax position of any NRG Entity for any
Post-Closing Tax Period, GenOn shall (i) keep NRG informed in a timely manner of
the material actions proposed to be taken by GenOn with respect to such Tax
Proceeding, (ii) permit NRG at its own expense to participate in the aspects of
such Tax Proceeding that relate to NRG Taxes or the tax position of NRG for any
Post-Closing Tax Period and (iii) not settle any aspect of such Tax Proceeding
that relates to NRG Taxes or the tax position of NRG for any Post-Closing Tax
Period without the prior written consent of NRG, which shall not be unreasonably
withheld, delayed or condition.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

Purchase Price Allocation

 

Section 5.01          Purchase Price Allocation. In the event of any Taxable
Transaction, GenOn shall have the sole and exclusive right to reasonably
determine any associated purchase price allocation, and GenOn and NRG (and their
respective Affiliates and Subsidiaries) shall be obligated to abide by such
allocation in the absence of a final decision by the United States Tax Court,
the United States Court of Federal Claims, or a United States District Court,
with all contests to be controlled by GenOn; provided, that GenOn shall provide
such purchase price allocation to NRG within a commercially reasonable period of
time following the Effective Date and, to the extent NRG disagrees with any
material aspects of such purchase price allocation, GenOn and NRG shall
negotiate in good faith to resolve such disagreement; provided, further, that in
the event such disagreement cannot be resolved, any dispute shall be
conclusively resolved by a mutually- agreed Accounting Firm.

 

ARTICLE VI

 

Cooperation

 

Section 6.01          General Cooperation.  The Parties shall each cooperate
fully (and each shall cause its respective Subsidiaries to cooperate fully) with
all reasonable requests in writing or via e-mail from another Party hereto, or,
upon the request of such Party, from an agent, representative or advisor to such
Party, in connection with the preparation and filing of Tax Returns, claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter and shall include, subject to the limitations
contained in this Section 6.01, at each Party’s own cost:

 

(i)            the provision, in hard copy and electronic forms, of any Tax
Returns of the Parties and their respective Subsidiaries, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to such Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities;

 

(ii)           the execution of any document (including any power of attorney)
reasonably requested by another Party in connection with any Tax Proceedings of
any of the Parties or their respective Subsidiaries, or the filing of a Tax
Return or a Refund claim of the Parties or their respective Subsidiaries; and

 

(iii)          the use of the Party’s commercially reasonable efforts to obtain
any documentation in connection with a Tax Matter.

 

12

--------------------------------------------------------------------------------


 

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters in a manner that does not interfere with the ordinary business
operations of such Party. Notwithstanding this Section 6.01, GenOn’s review of
and access to NRG’s consolidated Federal Income Tax Returns and any
consolidated, combined or unitary Tax Return in a state, local or foreign
jurisdiction shall be limited to GenOn’s reasonable review, which shall be
conducted by GenOn’s tax advisors at a mutually agreeable time at NRG’s offices
where Tax Returns filings are customarily handled.

 

Section 6.02          Retention of Records. NRG and GenOn shall retain or cause
to be retained all Tax Returns, schedules and work papers, and all material
records or other documents relating thereto in their possession, including all
such electronic records, and shall maintain all hardware necessary to retrieve
such electronic records, in all cases until sixty (60) days after the expiration
of the applicable statute of limitations (including any waivers or extensions
thereof) of the taxable periods to which such Tax Returns and other documents
relate or until the expiration of any additional period that any Party
reasonably requests, in writing, with respect to specific material records and
documents. A Party intending to destroy any material records or documents shall
provide the other Party with reasonable advance notice and the opportunity to
copy or take possession of such records and documents. The Parties hereto will
notify each other in writing of any waivers or extensions of the applicable
statute of limitations that may affect the period for which the foregoing
records or other documents must be retained.

 

ARTICLE VII

 

Additional Covenants and Agreements

 

Section 7.01          NRG Covenant. To the fullest  extent permitted by
applicable law, the GenOn Entities shall be entitled to use available current-
year losses and net operating losses (“NOLs”) (including NOL carryforwards) of
the NRG consolidated group in relation to transactions treated as taxable
transactions (including, for the avoidance of doubt, any so-called “partial
Bruno’s” or “Bruno’s” transaction) undertaken by the GenOn Entities that (i) are
sales to third-party purchasers consummated on or prior to December 31, 2018
pursuant to an acquisition agreement originally executed in connection with the
mergers and acquisitions process underway as of the effective date of this
Agreement (an “M&A Sale Transaction”), (ii) are transactions other than M&A Sale
Transactions that are so-called “partial Bruno’s” or “Bruno’s” transactions (or
other substantially similar transactions) consummated on or prior to
December 31, 2018, or (iii) (A) involve the Choctaw location, and (B) are either
(1) sales to a third-party purchaser consummated on or prior to December 31,
2019, pursuant to an acquisition agreement originally executed in connection
with the mergers and acquisitions process underway as of the effective date of
this Agreement (a “Chocktaw M&A Transaction”) or (2) transactions other than
Chocktaw M&A Transactions that are so-called “partial Bruno’s” or “Bruno’s”
transactions (or other substantially similar transactions) consummated on or
prior to December 31, 2019 (the transactions described in Sections 7.01(i),
(ii), and (iii), collectively, the “Permitted Dispositions”); provided, that for
the avoidance of doubt, any current-year losses or NOLs (including NOL
carryforwards) of the GenOn Entities may be utilized by the GenOn Entities in
connection with any such transaction regardless of whether such transaction is a
Permitted Disposition to the extent provided for in the Code without the payment
of any compensation pursuant to Section 7.02(b).

 

13

--------------------------------------------------------------------------------


 

Section 7.02          GenOn Covenants.

 

(a)           The GenOn Entities shall not take any action that would prevent or
impede NRG from claiming, to the fullest extent permitted by applicable law, a
Worthless Stock Deduction for the tax year in which the Effective Date occurs.

 

(b)           If the GenOn Entities make use of any current year losses or NOLs
(including NOL carryforwards) of the NRG consolidated group in relation to any
transactions treated as taxable transactions (including, for the avoidance of
doubt, any so-called “partial Bruno’s” transaction) undertaken by the GenOn
Entities other than a Permitted Disposition, then, GenOn shall compensate NRG
for such use in an amount equal to the estimated Taxes saved from such use
(computed using a “with and without” methodology); provided, that, for the
avoidance of doubt, GenOn shall have no obligation to compensate NRG for the use
of any current-year losses or NOLs (including NOL carryforwards) of the GenOn
Entities for any tax period. For this purpose, the determination of Tax savings
under a “with and without” methodology (i) shall be determined by adjusting the
Tax calculation only by eliminating the deduction of the current year losses and
NOLs (including NOL carryforwards) of all NRG Entities (but not the GenOn
Entities) utilized by the GenOn Entities (excluding any current year losses and
NOLs (including NOL carryforwards) used by the GenOn Entities in respect of a
Permitted Disposition) and (ii) shall not take into account any additional Tax
Attributes that would become available for use as a result of the elimination in
clause (i) of this sentence. Any dispute regarding the amount of any payment
pursuant to this paragraph shall be subject to Section 8.02.

 

(c)           The amount of compensation due to NRG in respect of any
transaction subject to Section 7.02(b) shall be estimated by the Parties within
fifteen (15) days after the signing of a contract in respect of such
transaction, with such amount placed into escrow on the relevant closing date
for such transaction. The escrow proceeds shall be released to NRG upon the
filing of the Tax Returns on which the Income Tax consequences of such
transaction is reported. If the amount of compensation due to NRG based upon
such Tax Returns is greater than the amount of escrow proceeds, GenOn shall pay
to NRG such difference. If the amount of compensation due  to NRG based on such
Tax Returns as filed is less than the amount of escrow proceeds, GenOn shall be
entitled to the excess escrow proceeds.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.01          Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. The Bankruptcy Court shall have non-exclusive
jurisdiction of all matters arising out of or in connection with this Agreement
to the extent provided by 28 U.S.C. § 1334.

 

Section 8.02          Dispute Resolution. In the event of any dispute between
the Parties as to  any matter covered by Section 2.02, Section 2.05,
Section 2.08, Section 3.03 or Section 7.02(b), the Parties shall appoint a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to resolve such dispute. In this regard, the Accounting Firm shall make
determinations with respect to the disputed items based solely on
representations made by NRG and GenOn and their respective representatives, and
not by independent review, and shall function

 

14

--------------------------------------------------------------------------------


 

only as an expert and not as an arbitrator and shall be required to make a
determination in favor of one Party only. The Parties shall require the
Accounting Firm to resolve all disputes no later than thirty (30) days after the
submission of such dispute to the Accounting Firm and agree that all decisions
by the Accounting Firm with respect thereto shall be final and conclusive and
binding on the Parties. The Accounting Firm shall resolve all disputes in a
manner consistent with this Agreement. The Parties shall require the Accounting
Firm to render all determinations in writing and to set forth, in reasonable
detail, the basis for such determination. The fees and expenses of the
Accounting Firm shall be borne equally by NRG and GenOn.

 

Section 8.03          Tax Sharing Agreements. All Tax sharing, indemnification
and similar agreements, written or unwritten, as between an NRG Entity, on the
one hand, and a GenOn Entity, on the other (other than this Agreement, any other
Agreement contemplated by the Plan, and any other agreement for which Taxes is
not the principal subject matter), shall be or shall have been terminated no
later than the Effective Date and, after the Effective Date, no NRG Entity or
GenOn Entity shall have any further rights or obligations under any such Tax
sharing, indemnification or similar agreement; provided, that, nothing in this
Section 7.03 shall be read to imply that any such Tax sharing, indemnification,
or similar agreement does or does not exist.

 

Section 8.04          Interest on Late Payments. With respect to any payment
between the Parties pursuant to this Agreement not made by the Due Date set
forth in this Agreement for such payment, the outstanding amount will accrue
interest at a rate per annum equal to the rate in effect for underpayments under
Section 6621 of the Code from such Due Date to and including the payment date.

 

Section 8.05          Survival of Representations and Covenants. Except as
otherwise contemplated by this Agreement, the representations, covenants and
agreements contained herein to be performed following the Restructuring
Transactions shall survive the Effective Date in accordance with their
respective terms.

 

Section 8.06          Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared judicially to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
it being the intent and agreement of the Parties that this Agreement shall be
deemed amended by modifying such provision to the extent necessary to render it
valid, legal and enforceable to the maximum extent permitted while preserving
its intent or, if such modification is not possible, by substituting therefor
another provision that is valid, legal and enforceable and that achieves the
original intent of the Parties.

 

Section 8.07          Entire Agreement. This Agreement, the Exhibits hereto, the
Ancillary Agreements and other documents referred to herein shall constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all other prior negotiations, agreements and understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement. Except as otherwise expressly provided herein, in the case of
any conflict between the terms of this Agreement and the terms of any other
Ancillary Agreement, the terms of this Agreement shall control.

 

15

--------------------------------------------------------------------------------


 

Section 8.08          Assignment. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party, and any purported assignment without such consent shall be null and void.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns.

 

Section 8.09          No Third Party Beneficiaries. Nothing in this Agreement,
express  or implied, is intended to or shall confer upon any Person (other than
the Parties and their respective successors and permitted assigns) any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, and, except as provided in Article III relating to certain
indemnitees, no Person shall be deemed a third party beneficiary under or by
reason of this Agreement.

 

Section 8.10          Affiliates. Each of NRG and GenOn shall cause to be
performed, and  hereby guarantees the performance of, all actions, agreements
and obligations set forth herein to be performed by their respective Affiliates.

 

Section 8.11          Specific Performance.  In the event of any actual or
threatened default in,   or breach of, any of the terms, conditions and
provisions of this Agreement, the Party who is, or is to be, thereby aggrieved
will have the right to specific performance and injunctive or other equitable
relief in respect of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity. The Parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
are inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties to this Agreement.

 

Section 8.12          Amendments; Waivers. No amendment, modification, waiver or
other supplement of the terms of this Agreement shall be valid unless such
amendment, modification, waiver or other supplement is in writing and has been
signed by each of the Parties. No failure or delay by any Party in exercising
any right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. Any agreement on the part of any Party to
any such waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party.

 

Section 8.13          Interpretation. The Parties have participated jointly in
the negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

Section 8.14          Counterparts. This Agreement may be executed in one or
more  counterparts, each of which, when so executed, shall constitute the same
instrument and the counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).

 

16

--------------------------------------------------------------------------------


 

Section 8.15          Confidentiality. Each of the Parties hereto shall hold and
cause its directors, officers, employees, advisors and consultants to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of law, all
information (other than any such information relating solely to the business or
affairs of such party) concerning the other Party hereto furnished it by such
other Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) in the public domain
through no fault of such Party or (2) later lawfully acquired from other sources
not under a duty of confidentiality by the party to which it was furnished), and
no Party shall release or disclose such information to any other Person, except
its directors, officers, employees, auditors, attorneys, financial advisors,
bankers or other consultants who shall be advised of and agree to be bound by
the provisions of this Section 8.15. Each of the Parties hereto shall be deemed
to have satisfied its obligation to hold confidential information concerning or
supplied by the other Party if it exercises the same care as it takes to
preserve confidentiality for its own similar information. Except as required by
law or with the prior written consent of the other Party, all Tax Returns,
documents, schedules, work papers and similar items and all information
contained therein, and any other information that is obtained by a Party or any
of its Affiliates pursuant to this Agreement, shall be kept confidential by such
Party and its Affiliates and representatives, shall not be disclosed to any
other Person and shall be used only for the purposes provided herein. If a Party
or any of its Affiliates is required by law to disclose any such information,
such Party shall give written notice to the other Party prior to making such
disclosure.

 

Section 8.16          Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED
INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY
HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH OF THE PARTIES EXPRESSLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT, REGARDLESS OF WHICH
PARTY INITIATES SUCH ACTION OR PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER
THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 8.17          Jurisdiction; Service of Process. Any Action with respect
to this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other Party or Parties
or their successors or assigns, in each case, shall be brought and determined
exclusively in the courts of the State of New York sitting in the borough of
Manhattan and the United States District Court having jurisdiction over New York
County, New York. Each Party hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
with respect to this Agreement (i) any claim that it is not personally subject
to the jurisdiction of the above named courts for any reason other than the
failure to serve in accordance with this Section 8.17, (ii) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of  execution

 

17

--------------------------------------------------------------------------------


 

of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable law, any claim that (A) the action in such court is
brought in an inconvenient forum, (B) the venue of such action is improper or
(C) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. Each of the Parties further agrees that no Party to this Agreement
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 8.17 and each Party waives any objection to the imposition of such
relief or any right it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument. The Parties hereby agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 8.18, or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof and hereby waive any
objections to service accomplished in the manner herein provided.
NOTWITHSTANDING THIS SECTION 8.17, ANY DISPUTE REGARDING SECTION 2.02,
SECTION 2.05 OR SECTION 3.03 SHALL BE RESOLVED IN ACCORDANCE WITH SECTION 8.02;
PROVIDED, THAT THE TERMS OF SECTION 8.02 MAY BE ENFORCED BY EITHER PARTY IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 8.17.

 

Section 8.18          Notices. All notices, requests, documents delivered, and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally, by facsimile transmission, mailed
(first class postage prepaid) or by electronic mail (“e-mail”) to the Parties at
the following addresses, facsimile numbers, or e-mail addresses:  [Notice
Provisions to be finalized upon Effective Date amendment.](3)

 

Any Party to this Agreement may notify any other Party of any changes to the
address or any of the other details specified in this paragraph; provided, that
such notification shall only be effective on the date specified in such notice
or five (5) Business Days after the notice is given, whichever is later.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.
Any notice to NRG will be deemed notice to all the NRG Entities, and any notice
to GenOn will be deemed notice to all the GenOn Entities.

 

Section 8.19          Headings.  The headings and captions of the Articles and
Sections used in this Agreement and the table of contents to this Agreement are
for reference and convenience purposes of the Parties only, and will be given no
substantive or interpretive effect whatsoever.

 

Section 8.20          Effectiveness.  This Agreement shall become effective upon
the entry of the Confirmation Order and, if the Original Plan does not become
effective, this Agreement shall remain effective with respect to any subsequent
Plan.

 

The remainder of this page is intentionally left blank.

 

--------------------------------------------------------------------------------

(3)         Prior to the Effective Date, notice to GenOn shall be provided to
Anthony Sexton at Kirkland & Ellis, with a copy to Kathleen Ferrell at DPW.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

 

NRG Energy, Inc., by and through Gaetan Frotte, its Senior Vice President and
Treasurer

 

 

 

 

 

/s/ Gaetan Frotte

 

 

 

 

 

GenOn Energy, Inc., by and through Mark A. McFarland, its Chief Executive
Officer

 

 

 

 

 

/s/ Mark A. McFarland

 

--------------------------------------------------------------------------------